NOTE: This order is nonprecedential.


  Wntteb ~tate5 QCourt of ~peal5
      for tbe jfeberal QCtrcutt

                 SHIRLEY K. BAKER,
                     Petitioner,
                            v.
     OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.


                        2010·3136


   Petition for review of the Merit Systems Protection
Board in PH0845100348·I·1.


                      ON MOTION


                        ORDER
    The court treats Shirley K. Baker's motion for an ex·
tension of time as a motion for reconsideration of the
court's September 2, 2010 order dismissing her petition
for review for failure to file a brief. Baker also moves for
leave to proceed in form in forma pauperis.
   The court notes that Baker is not required to pay the
docketing fee.
    Upon consideration thereof,
BAKERv.OPM                                                    2

      IT Is ORDERED THAT:
    (1) The motion for reconsideration will be granted,
the mandate will be recalled, the dismissal order will be
vacated, and the petition for review will be reinstated, if
Baker files her informal brief (form enclosed) within 30
days of the date of filing of this order.
    (2) Baker's motion for leave to proceed in forma pau-
peris is denied as moot. The requirement that she pay
the fee is waived.
                                   FOR THE COURT


      SEP 2 1 2010                 lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Shirley Baker (informal brief form enclosed)
    Michael D. Austin, Esq.
s20

                                               FILED
                                      u.s. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT

                                           SEP 21 2010
                                            JAN HORBALY
                                               CLERK